
      
        DEPARTMENT OF HEALTH AND HUMAN SERVICES
        Centers for Medicare & Medicaid Services
        42 CFR Parts 431, 435 and 457
        [CMS-2334-P2]
        RIN 0938-AS55
        Medicaid and Children's Health Insurance Programs: Eligibility Notices, Fair Hearing and Appeal Processes for Medicaid and Other Provisions Related to Eligibility and Enrollment for Medicaid and CHIP
        Correction
        In proposed rule document 2016-27848, appearing on pages 86467-86488 in the issue of Wednesday, November 30, 2016, make the following corrections:
        On page 86467, in the first column, in the DATES section, and on page 86481 in the third column, in the fourth full paragraph following the table, “January 23, 2017” should read “January 30, 2017”.
        
      
      [FR Doc. C1-2016-27848 Filed 1-25-17; 8:45 am]
       BILLING CODE 1301-00-D
    
  